Citation Nr: 0601095	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-28 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Craig Memorial Hospital in Vinita, 
Oklahoma, on May 27, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1978 to September 
1980.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran received unauthorized medical care at Craig 
Memorial Hospital in Vinita, Oklahoma, on May 27, 2002.  

2.  The veteran was in need of such care for a service-
connected disability.

3.  Such care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  

4.  On May 27, 2002, a VA facility was feasibly available for 
such care.  


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Craig Memorial 
Hospital in Vinita, Oklahoma, on May 27, 2002, have not been 
met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, according to the Court, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claim.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The Board's decision to proceed in adjudicating this claim 
does not therefore prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


 
II.  Analysis of Claim

The veteran presented to the Emergency Room of Craig Memorial 
Hospital in Vinita, Oklahoma, on May 27, 2002, with 
complaints of back pain secondary to a motor vehicle accident 
that had occurred two weeks prior to the visit.  Emergency 
room personnel evaluated the veteran, who reported that he 
had run out of pain medication and had a future appointment 
to see a neurosurgeon for his back, diagnosed comorbidity, 
ordered medication for the veteran, and advised him to follow 
up with his family physician in the morning.  

The veteran now seeks payment of the unauthorized medical 
expenses incurred for the services rendered at Craig Memorial 
Hospital on May 27, 2002.  He asserts that, at the time he 
presented to the Emergency Room at this hospital, he was 
experiencing an acute episode of back pain, which hindered 
his ability to drive and necessitated assistance. 

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2005).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, only one of the previously noted criteria has 
been met.  Records from Craig Memorial Hospital confirm that, 
on May 27, 2002, the veteran was in need of care for a 
service-connected disability, specifically, a spinal disc 
disorder that VA has rated as 60 percent disabling.  However, 
according to a medical professional who evaluated the 
veteran's claim, this care was not rendered in response to a 
medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health and, on May 27, 
2002, a VA facility was feasibly available for such care.  In 
a written statement, the medical professional elaborated 
that, given the non-emergent nature of the veteran's 
condition, the veteran could have driven himself to the 
Muskogee VA Medical Center, which is open 24 hours daily.  
Records from Craig Memorial Hospital, which establish that 
the veteran arrived at the Emergency Room by car, support 
this opinion.   

As previously indicated, the veteran refutes the 
aforementioned opinion.  However, the veteran's assertions in 
this regard may not be considered competent as there is no 
evidence that the veteran possesses a recognized degree of 
medical knowledge to contradict the judgment of a medical 
professional as to the questions of whether his life or 
health was in danger on the day of his hospital admission to 
such an extent that care could not be delayed and whether his 
back pain was sufficiently severe as to hinder his ability to 
drive to the VA facility that was available on May 27, 2002.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the sole competent opinion of record, the Board 
concludes that the criteria for entitlement to payment of 
unauthorized medical expenses for services rendered at Craig 
Memorial Hospital in Vinita, Oklahoma, on May 27, 2002, have 
not been met.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied.  


ORDER

The payment of unauthorized medical expenses for services 
rendered at Craig Memorial Hospital in Vinita, Oklahoma, on 
May 27, 2002, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


